Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 1/15/2021 has been entered. Claims 1-7, 9-15 and 17-18 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 8-10 with respect to claims 1-7, 9-15 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Bengson (US PGPub 2014/0304178) in view of Siddique (US PGPub 2016/0210602) have been considered but are not persuasive.
Applicant argues that Bengson in view of Siddque fails to teach the limitation of “receive, from the server, an instruction to display … the realm at a location selected by another member of the group” as recited by the amended independent claims 1 and 18. Applicant further asserts that Siddique fails to disclose the claimed control of the user’s view by another user through the server. 
On the contrary to the applicant’s arguments, however, the cited limitation does not present any features of “controlling the user’s view by another user through the server” as the applicant argues. Rather, the cited limitation of “receive, from the server, an instruction to display … the realm at a location selected by another member of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bengson (US PGPub 2014/0304178) in view of Siddique (US PGPub 2016/0210602).

Regarding claims 1 and 18, Bengson teaches a method of coordinating real-time experiences of a realm among members of a group of users, wherein the group comprises an administrative user and at least one participating user (Bengson, see abstract, a buyer's mobile device running an application is in communication with a server to facilitate communication regarding the showing of a listed real estate property), the method comprising:
receiving, by a server from a computing device of the administrative user, a request to create a session for members of the group to experience the realm in real-time (Bengson, see paragraphs 0032-0033, The buyer can select one of the notebook titles to display the given notebook, or the buyer may create a new notebook. At FIG. 5, the buyer can create a notebook. The notebook name can be entered. The buyer has the option to share information associated with the notebook with one or more of the buyer's contacts. When information is shared, the contact may be a user of a similar application running on another mobile device);
creating by, and transmitting from, the server to the computing device of the administrative user, a session identifier associated with the realm (Bengson, see paragraphs 0032-0033, A notebook may include information about one or more listed properties. When a property has been showed to the buyer, the property may be referred to as a “showing.” the buyer can create a notebook. The notebook name can be entered. The buyer has the option to share information associated with the notebook with one or more of the buyer's contacts);
receiving, by the server from a computing device of a participating user, a user acceptance to join the session associated with the session identifier so that the participating user can experience the realm in real-time (Bengson, see paragraph 0041, FIG. 8 shows a pop-up option for initiating sharing of notes between the buyer and another user. When the other user adds the buyer to collaborate with, the popup may appear (superimposed on any display of the application, for example) offering the buyer to accept or decline the invitation to share);
in response to receiving the user acceptance, transmitting by the server to the computing device of the participating user (a) data characterizing a series of locations in the realm (Bengson, see paragraph 0042, FIG. 9 shows a listing of properties (for example, the shown properties). Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image), the series of locations comprising a first location and a second location, wherein the first location is associated with a first panoramic image and the second location is associated with a second panoramic image (Bengson, see paragraph 0042, Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image. Touching on the image or other parts of the item may cause the display to transition to a detail page for that property, such as the view shown at FIG. 12).

Bengson teaches the above the above yet fails to teach (b) executable code configured to (1) receive an instruction to display, in real-time and during the session, the realm at a location selected by another member of the group, and (2) display, in real-time and during the session, on the computing device of the participating user, a portion of the panoramic image corresponding to the realm at the selected location.
Then Siddique teaches (b) executable code configured to
(1) receive, from the server, an instruction to display, in real-time and during the session, the realm at a location selected by another member of the group (Siddique, see figure 20 and the chatroom window of drawing item 390, Anne says that I’m good, thanks did you check out the new scarves at store 1? Check out my store view), and
 (2) display, in real-time and during the session, on the computing device of the participating user, a portion of the panoramic image corresponding to the realm at the selected location (Siddique, see figure 20 and paragraph 0208, Users can choose to display the views of all members, which will appear on a split-window screen in an exemplary embodiment. Alternatively, they can choose to display a specific member's view on their screen or return to their own view. Members on a shopping trip can switch between views 244 of individual members browsing the common environment or product 243).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengson with system and method for collaborative shopping, business and entertainment of Siddique, because doing so would make Bengson more efficient in enhancing the user's experience with the system by simulating a real world shopping experience (Siddique, see paragraph 0118).

Regarding claim 2, Bengson in view of Siddique teaches wherein the executable code to receive the instruction to display is further configured to receive the instruction from the server (Bengson, see paragraph 0045, FIG. 12 is a display of a property's details. The details may show the property's address. The details may include an image (the buyer can scroll through images in this area) or MLS data (for example, price, type of dwelling, number of beds, number of baths, status of listing, or the like). The details 

Regarding claim 3, Bengson in view of Siddique teaches further comprising:
receiving, by the server from the computing device of the administrative user, a request to synchronize an experience of the realm for the participating user with an experience of the realm for the administrative user, the request including a location in the realm selected by the administrative user (Bengson, see paragraph 0062, By selecting the “share” indicator, the display may transition to FIG. 12. Checking in may also notify another mobile device (for example, the seller's mobile device) that a showing has started (see FIG. 39). Such notification may be in the form of SMS, automated phone call, and/or email); and
transmitting, by the server to the computing device of the participating user, the selected location in the realm, the selected location causing the executable code running on the computing device of the participating user to display a portion of the panoramic image corresponding to the realm at the selected location (Bengson, see paragraph 0062, By selecting the “share” indicator, the display may transition to FIG. 12. Checking in may also notify another mobile device (for example, the seller's mobile device) that a showing has started (see FIG. 39). Such notification may be in the form of SMS, automated phone call, and/or email).

Regarding claim 4, Bengson in view of Siddique teaches further comprising:

in response to the request from the administrative user, transmitting, by the server to the computing device of the participating user, a sequence of locations in the realm selected by the administrative user and instructions to display portions of the panoramic images corresponding to the sequence of locations in the realm selected by the administrative user (Bengson, see paragraphs 0042 and 0045, Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image. Touching on the image or other parts of the item may cause the display to transition to a detail page for that property, such as the view shown at FIG. 12. FIG. 12 is a display of a property's details. The details may show the property's address. The details may include an image (the buyer can scroll through images in this area) or MLS data (for example, price, type of dwelling, number of beds, number of baths, status of listing, or the like). The details may provide an option to view more MLS data (which may cause the display to transition to FIG. 14)).


creating at least one virtual image representing a view of the realm between a location selected by the participating user and the location selected by the administrative user (Bengson, see paragraph 0029, The display depicted in FIG. 1 may include a logo and options to either create an account or log in to an existing account. If the buyer selects “Create an Account,” then the display transitions to that illustrated in FIG. 2. If the buyer selects “Log In,” then the display transitions to FIG. 3), and
displaying data corresponding to the virtual image and the location selected by the administrative user to simulate motion in the realm from the location selected by the participating user to the location selected by the administrative user (Bengson, see paragraph 0032, At FIG. 4, three different “notebook” titles are displayed. A notebook may include information about one or more listed properties. When a property has been showed to the buyer, the property may be referred to as a “showing.” The buyer may sort notebooks by dragging and dropping the titles. The buyer may also delete notebooks by selecting an icon such as the “minus” sign to the left of a given notebook title).

Regarding claim 6, Bengson in view of Siddique teaches wherein the computing device of the participating user executes code for
creating at least one virtual image representing a view of the realm between a location selected by the participating user and a first location in the sequence of locations selected by the administrative user (Bengson, see paragraph 0029, The 
displaying data corresponding to the virtual image and the first location in the sequence of locations selected by the administrative user to simulate motion in the realm from the location selected by the participating user to the first location selected by the administrative user (Bengson, see paragraph 0032, At FIG. 4, three different “notebook” titles are displayed. A notebook may include information about one or more listed properties. When a property has been showed to the buyer, the property may be referred to as a “showing.” The buyer may sort notebooks by dragging and dropping the titles. The buyer may also delete notebooks by selecting an icon such as the “minus” sign to the left of a given notebook title).

Regarding claim 7, Bengson in view of Siddique teaches further comprising:
receiving, by the server from the computing device of the administrative user, an updated location selected by the administrative user (Bengson, see paragraph 0029, The display depicted in FIG. 1 may include a logo and options to either create an account or log in to an existing account. If the buyer selects “Create an Account,” then the display transitions to that illustrated in FIG. 2. If the buyer selects “Log In,” then the display transitions to FIG. 3); and
transmitting, by the server to the computing device of the participating user, the updated selected location so that the computing device of the participating user displays 

Regarding claim 9, Bengson in view of Siddique teaches wherein the instruction to synchronize the experiences of the participating user and the administrative user causes the computing device of the participating user to disregard instructions from the participating user (Bengson, see paragraph 0056, FIG. 24 shows a display that shows an “overall feedback note.” This note provides options to select whether the property is liked most, liked least, or the opinion of the price. Like other notes, it can be deleted, saved, shared, or unshared).

Regarding claim 10, Bengson in view of Siddique teaches wherein the instruction to synchronize the experiences of the participating user and the administrative user causes the computing device of the participating user to disregard instructions from the participating user (Bengson, see paragraph 0056, FIG. 24 shows a display that shows an “overall feedback note.” This note provides options to select whether the property is liked most, liked least, or the opinion of the price. Like other notes, it can be deleted, saved, shared, or unshared).

Regarding claim 11, Bengson in view of Siddique teaches further comprising:
receiving, by the server from a computing device of a first participating user in the group, a request to synchronize an experience of the realm for a second participating user in the group with an experience of the realm for the first participating user (Bengson, see paragraph 0035, The dashboard shows the number of showings of properties in the notebook (for example, 8 showings in the last 30 days), the number of days since the last showing of a property in the notebook, or the number of notes and images taken associated with the properties in the notebook).

Regarding claim 12, Bengson in view of Siddique teaches wherein the selected location in the realm includes a view direction (Bengson, see paragraph 0035, The dashboard shows the number of showings of properties in the notebook (for example, 8 showings in the last 30 days), the number of days since the last showing of a property in the notebook, or the number of notes and images taken associated with the properties in the notebook).

Regarding claim 13, Bengson in view of Siddique teaches further comprising:
receiving, by the server from the computing device of the administrative user, a request to view a list of users who have joined the session to experience of the realm in real-time (Bengson, see paragraph 0018, Users may elect to collaborate and share notes, pictures and videos with select other users. Select images, videos and text notes may be selectively shared on social networks, sent by email, or sent via SMS); and


Regarding claim 14, Bengson in view of Siddique teaches further comprising:
receiving, by the server from the computing device of the administrative user, a request to view a history of selected locations in the realm for a user in the group of users (Bengson, see paragraph 0018, Users may elect to collaborate and share notes, pictures and videos with select other users. Select images, videos and text notes may be selectively shared on social networks, sent by email, or sent via SMS); and
transmitting, by the server to the computing device of the administrative user, the history of selected locations in the realm for the user (Bengson, see paragraph 0025, Users can determine to share notes in mobile apps with one another. A mobile app user may share a particular note or all notes by another invited user private to just those invited users. For example, such notes may correspond to a particular property or all properties that a user views in the app including how he or she ranked it from being the most favorite to least favorite property).

Regarding claim 15, Bengson in view of Siddique teaches further comprising:

sending, by the server to the computing device of the participating user, an instruction to provide, on a continual basis, updates on the location in the realm selected by the participating user (Bengson, see paragraph 0025, Users can determine to share notes in mobile apps with one another. A mobile app user may share a particular note or all notes by another invited user private to just those invited users. For example, such notes may correspond to a particular property or all properties that a user views in the app including how he or she ranked it from being the most favorite to least favorite property);
forwarding, by the server to the computing device of the administrative user, the updated location selected by the participating user, the updated location causing the executable code running on the computing device of the administrative user to display a portion of the panoramic image corresponding to the realm at the updated selected location of the participating user (Bengson, see paragraphs 0042 and 0045, Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image. Touching on the image or other parts of the item may cause the display to transition to a detail page for that property, such as the view shown at FIG. 12. FIG. 12 is a display of a property's details. The details may show the property's address. The details may include 

Regarding claim 17, Bengson in view of Siddique teaches further comprising:
receiving, by the server from the computing device of the administrative user, an instruction to display a second realm to the group of users (Bengson, see paragraph 0042, FIG. 9 shows a listing of properties (for example, the shown properties). Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image); and
transmitting, by the server to each computing device for the group of users, characterizing a series of locations in the second realm (Bengson, see paragraph 0042, Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image. Touching on the image or other parts of the item may cause the display to transition to a detail page for that property, such as the view shown at FIG. 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/MENG VANG/Primary Examiner, Art Unit 2457